Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00750-CV

                                  In the INTEREST OF W.M.T.K.

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 10-0141-CV
                            The Honorable William Old, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: May 6, 2015

DISMISSED

           James Lucas Knight appeals the trial court’s order in a suit affecting the parent-child

relationship. We ordered appellant’s brief due March 20, 2015, but neither the brief nor a motion

for extension of time was filed. On March 31, 2015, we ordered appellant to file, not later than

April 10, 2014, his appellant’s brief and a written response reasonably explaining his failure to

timely file the brief. We advised appellant that if he failed to file a brief and the written response

by the date ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a); see also TEX. R. APP. P. 42.3(c) (court may dismiss appeal because appellant has failed to

comply with a court order within the time provided). Appellant has not filed a brief or the written

response ordered by the court.
                                                     04-14-00750-CV


We therefore order this appeal dismissed.

                                        PER CURIAM




                                      -2-